Citation Nr: 1522402	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-30 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for right ear hearing loss. 

6.  Entitlement to a compensable (greater than 0 percent) initial disability rating for left ear hearing loss. 

7.  Entitlement to an initial disability rating in excess of 10 percent for bilateral tinnitus.  

REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of entitlement to service connection for a back disability and a compensable initial disability rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection for hearing loss and a right knee disability; the Veteran filed a timely notice of disagreement regarding that decision and a statement of the case was issued in February 2009; however the Veteran did not file a timely substantive appeal and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of service connection for hearing loss and a right knee disability has been received since the August 2007 rating decision.

3.  Giving the Veteran the benefit of the doubt, the Veteran has right ear hearing loss that is causally related to his noise exposure during service.

4.  Giving the Veteran the benefit of the doubt, the Veteran's right knee strain is causally and etiologically related to his military service.

5.  The Veteran's service-connected tinnitus has been assigned the maximum 10 percent schedular rating available for the entire initial rating period on appeal.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the August 2007 denial of service connection for hearing loss and a right knee disability to reopen the claims.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for right knee strain have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Hearing Loss and Right Knee

In this decision, the Board grants reopening entitlement to service connection for hearing loss and a right knee disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the reopening of that claim.  

The Veteran seeks to reopen claims of entitlement to service connection for hearing loss and a right knee disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that claims of service connection for hearing loss and a right knee disability were originally denied in August 2007.  The Veteran filed a notice of disagreement regarding the August 2007 rating decision and a statement of the case was issued in February 2009.  The Veteran did not subsequently file a timely substantive appeal.  Therefore, the August 2007 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within the applicable appeal period to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in August 2007, VA has received additional evidence, including a July 2012 VA examination noting that the Veteran's hearing loss is most likely a result of his noise exposure in the military.  The additional evidence also includes an April 2013 private treatment record, in which the examiner found that the Veteran's work throughout his military career likely resulted in his knee pain.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for hearing loss and a right knee disability.

Duties to Notify and Assist

In this decision, the Board grants service connection for right ear hearing loss and a right knee strain, which constitutes a complete grant of the Veteran's claims.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Additionally, the Veteran's claim of entitlement to a higher initial disability rating for tinnitus is being denied as a matter of law.  Therefore, any discussion of the duty to notify and assist regarding that issue is moot.  




Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Hearing Loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that left ear hearing loss and tinnitus have been granted by a September 2012 rating decision.  Therefore, only service connection for right ear hearing loss is addressed in this portion of the decision.  

The Veteran contends that he has right ear hearing loss that is related to his active service.  The Veteran reported noise exposure during active service, which is consistent with his MOS.  Additionally, the Board acknowledges that the Veteran had a threshold shift during service.  

The Veteran attended a December 2009 private audiological examination.  At that time, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
25

The Veteran's speech discrimination score was 88 percent in the right ear.  The examiner did not indicate whether a Maryland CNC wordlist was used to determine the speech discrimination.  However, considering the Veteran's left ear hearing loss, tinnitus, and threshold shift during service, the Board finds that, giving the Veteran the benefit of the doubt, the 88 percent speech discrimination score indicates hearing loss for VA purposes.  

The Veteran was afforded a VA examination in July 2012.  The examiner reported that the Veteran's hearing loss is most likely caused as a result of noise exposure while in the military.  He relied on the deterioration of hearing from time of entry to time of discharge and the Veteran's exposure to many years of excessive noise while being in the Air Force.

Based on the evidence cited above and giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for right ear hearing loss is warranted.  To that extent the Veteran's claim is granted.

Service Connection - Right Knee

An October 1998 service treatment record showed that the Veteran's right knee locked four times over the prior eighteen months, each episode lasting about two hours.  He was diagnosed with a questionable meniscal tear with flap catching and was referred to ortho.  

On a November 1999 report of medical history, the Veteran marked yes when asked whether he currently has or previously had arthritis rheumatism, bursitis, or a trick or locked knee. The examiner noted recurrent stiffening or "locking" of the right knee from 1997 to the present with etiology unknown.  

In a January 2002 report of medical assessment, the Veteran reported a history of right knee pain with no current problems, but the examiner noted that the Veteran's knee did require orthopedic care.

An April 2013 private medical record shows complaints of chronic bilateral knee pain.  He also claimed he injured his knees during service.  Veteran reported working with air cargo throughout his military career which involved pushing and kneeling and moving heavy cargo.  The examiner found that this has likely resulted in his back and knee pain.  His knee symptoms today are likely due to the wear-and-tear he sustained while in the military.  

A July 2012 VA examination also provided a medical opinion.  The examiner acknowledged that the Veteran worked with air cargo in the military and did a lot of lifting and pushing cargo, going up and down ladders, and other physically demanding jobs.  The examiner noted that the Veteran had complaints during military service, but he was never actually diagnosed with a condition.  The possible meniscal tear was never medically evaluated.  Therefore, the examiner opined that the Veteran's mild right knee strain is less likely than not related to military service.

The Board finds the April 2013 private nexus opinion to be more probative than the July 2012 VA examination.  The positive nexus opinion addresses the effects of general wear and tear and is consistent with the Veteran's duties during service.  The VA examination rests mainly on the lack of a diagnosis regarding the complaints of locking, but does not address the subsequent complaint of pain or the effects of the Veteran's physically demanding job.  Therefore, granting the Veteran the benefit of the doubt, the Board finds the positive April 2013 nexus opinion to be of more probative value than the negative July 2012 VA examination opinion.  

The Board also notes the Veteran's complaints during service.  The Veteran has stated that his right knee has continued to cause pain since separation from service.  When considering these complaints as well as the April 2013 nexus opinion, the Board finds that, resolving any reasonable doubt in the Veteran's favor, service connection for a right knee strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2014).

Higher Initial Rating - Tinnitus

The Veteran contends that the initial disability rating for his bilateral tinnitus should be evaluated in excess of 10 percent, although 10 percent is the maximum schedular rating for tinnitus.  Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Note (2) following Diagnostic Code 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board notes that the Veteran reported bilateral tinnitus.  The Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  The record does not contain any evidence indicating that the Veteran's tinnitus is so severe that the Rating Schedule is inadequate.  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent evaluation for such a disability, the Board finds that referral for extraschedular consideration is not warranted for bilateral tinnitus.

Individual Unemployability

The Veteran has been employed throughout the period on appeal and therefore the issues of entitlement to a total disability rating based on individual unemployability  (TDIU) has not been raised by the record and is not before the Board.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is considered reopened.

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is considered reopened.

Entitlement to service connection for a right knee strain is granted. 

Entitlement to service connection for right ear hearing loss is granted. 
Entitlement to an initial disability rating in excess of 10 percent for bilateral tinnitus is denied as a matter of law.  


REMAND

The Board notes that bilateral hearing loss is rated as a single disability.  The Board does not have the authority to rate the newly service-connected right ear hearing loss in the first instance, prior to a rating by the AOJ.  Therefore, the Veteran's left ear hearing loss must be remanded to allow the AOJ to rate the Veteran's bilateral hearing loss as a single entity considering both ears.  

Regarding the Veteran's claim of entitlement to service connection for a back disability, the Board finds that a VA examination is necessary to determine whether the Veteran's current low back disability is causally or etiologically related to service.  A VA examination has not been provided.  A private examination was provided in April 2013.  The examiner noted the Veteran injured his back in 1984 or 1985.  The Veteran's service treatment records do not show any injury at that time.  The examiner then found that the back condition that he has is likely due to the degeneration osteophytic formation, secondary to the activities he performed while working in the air cargo.  The Board finds that without a thorough history and review of the claims file, the April 2013 examination is insufficient to determine whether the Veteran has a back disability related to service.  Therefore a VA examination must be provided.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA examination to ascertain the nature and etiology of any current back disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should provide a diagnosis for any current back disability and clearly address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current back disability began in service, was caused by service, or is otherwise related to service.

A complete rationale should be given for any opinion provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection for a back disability may be granted.  The RO should also rate the Veteran's bilateral hearing loss.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


